Name: Decision No 2/89 of the EEC-Austria Joint Committee of 21 August 1989 altering the limits expressed in ecus in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: executive power and public service;  European construction;  monetary economics;  international trade;  monetary relations;  Europe
 Date Published: 1989-10-31

 Avis juridique important|21989D1031(01)Decision No 2/89 of the EEC-Austria Joint Committee of 21 August 1989 altering the limits expressed in ecus in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 318 , 31/10/1989 P. 0002 - 0002DECISION N ° 2/89 OF THE EEC-AUSTRIA JOINT COMMITTEE of 21 August 1989 altering the limits expressed in ecus in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Austria, signed in Brussels on 22 July 1972,Having regard to Protocol 3 concerning the definition ofthe concept of originating products and methods of administrative cooperation, and in particular Article 28 thereof,Whereas the equivalents of the European units of account in some national currencies on 3 October 1988 were lower than their equivalents on 1 October 1986; whereas, this fact, as a result of the automatic change of base date provided for in Article 8 (4) of Protocol 3 would lead, on the conversion into the national currencies concerned, to a lowering of the effective limits for simplified documentary requirements; whereas, in order to avoid this, the limits expressed in ecus should be raised,HAS DECIDED AS FOLLOWS:Article 1Article 8 of Protocol 3, as last amended, is hereby amended as follows:- in paragraph 1 (c), 'ECU 4 400' is replaced by 'ECU 4 800',- in paragraph 2, 'ECU 310' is replaced by 'ECU 340' and 'ECU 880' by 'ECU 960'.Article 2This Decision shall enter into force on 1 May 1989.Done at Brussels, 21 August 1989.For the Joint CommitteeThe ChairmanG. WAAS